ZEHMER, Judge,
dissenting.
The deputy commissioner denied wage-loss benefits because he found that claimant failed to prove any permanent physical impairment under the American Medical Association’s Guide to the Evaluation of Permanent Impairment. Our prior decisions apparently influenced the deputy to consider impairment solely under the guide; and he did not undertake to decide whether, apart from the use of this guide, the evidence proved any permanent impairment. Since the guide is no longer the exclusive basis for determining permanent impairment,1 I would reverse and remand for an initial, factual determination by the deputy as to permanent impairment, irrespective of the provisions of the guide. I believe that the deputy, being charged with evaluating the testimony and credibility of witnesses, should be the first to review the evidence and make this determination — not this court.

. Trindade v. Abbey Road Beef 'N Booze, 443 So.2d 1007 (Fla. 1st DCA 1983); Peck v. Palm Beach County Board of Commissioners, 442 So.2d 1050 (Fla. 1st DCA 1983).